NEITHERTHISSECURITYNORTHESECURITIESINTOWHICHTHISSECURITYISCONVERTIBLEHAVEBEENREGISTEREDWITHTHESECURITIESANDEXCHANGECOMMISSIONORTHESECURITIESCOMMISSIONOFANYSTATEINRELIANCEUPONANEXEMPTIONFROMREGISTRATIONUNDERTHESECURITIESACTOF1933,ASAMENDED(THE“SECURITIESACT”),AND,ACCORDINGLY,MAYNOTBEOFFEREDORSOLDEXCEPTPURSUANTTOANEFFECTIVEREGISTRATIONSTATEMENTUNDERTHE
SECURITIESACTOR PURSUANTTOANAVAILABLEEXEMPTIONFROM,ORINATRANSACTIONNOTSUBJECTTO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIESACT AND
INACCORDANCEWITHAPPLICABLESTATESECURITIESLAWSASEVIDENCEDBYALEGALOPINIONOFCOUNSELTOTHETRANSFERORTOSUCHEFFECT,THESUBSTANCEOFWHICHSHALLBEREASONABLYACCEPTABLETOTHECOMPANY.THISSECURITYANDTHESECURITIES
ISSUABLEUPON CONVERSIONOF THISSECURITYMAYBE
PLEDGEDINCONNECTIONWITHABONAFIDEMARGINACCOUNTOROTHERLOANSECUREDBYSUCHSECURITIES.

 

OriginalIssueDate:June30,2017

 

$147,000

 

8%CONVERTIBLENOTE

 

 

THIS8%CONVERTIBLENOTEisoneofaseriesofdulyauthorizedandvalidlyissued8%ConvertibleNotesissuedata8%originalissuediscountbyMaxSoundCorporation.,aDelawarecorporation(the“Company”)(thisnote,the“Note”and,collectivelywiththeothernotesofsuchseries,the“Notes”).ThisNotereplacesthe“BackEnd”NoteissuedonJanuary7,2017,dueJanuary15,2018,assignedfromEagleEquities,LLC,whichnotewasissuedinexchangeforthecollateralizedsecondpromissorynoteofJanuary5,2017ofEagleEquitiesinfavoroftheCompanywhichtheHolderhaspaidoffinfull.

 

FORVALUERECEIVED,theCompanypromisestopaytoBellridgeCapital,LPitsregisteredassigns(the
“Holder”),orshall havepaid pursuanttotheterms
hereunder,theprincipalsumof$147,000(“OriginalPrincipalAmount”) onJanuary
5,2018(the “MaturityDate”)or suchearlier dateasthis
Noteisrequiredorpermittedtoberepaidasprovidedhereunder,andtopayinteresttotheHolderontheaggregateunconvertedandthenoutstandingprincipalamountofthisNoteinaccordancewiththeprovisionshereof.ThisNoteissubjecttothefollowingadditionalprovisions:

 

Section1.
Definitions.Forthepurposeshereof,(a)capitalizedtermsnototherwisedefinedhereinshallhavethemeaningssetforthinthePurchaseAgreementand(b)thefollowingtermsshallhavethefollowingmeanings:

 

“AlternateConsideration”shallhavethemeaningsetforthinSection5(e).

 

“BankruptcyEvent”meansanyofthefollowingevents:(a)theCompanyoranySignificantSubsidiary(assuchtermisdefinedinRule1-02(w)ofRegulationS-X)thereofcommencesacaseorother
proceeding under any bankruptcy,reorganization,arrangement,adjustment of debt,
relief
ofdebtors,dissolution,insolvencyorliquidationorsimilarlawofanyjurisdictionrelatingtotheCompanyoranySignificantSubsidiarythereof,(b)thereiscommencedagainsttheCompanyoranySignificantSubsidiarythereofanysuchcaseorproceedingthatisnotdismissedwithin60daysaftercommencement,

(c)theCompanyoranySignificantSubsidiarythereofisadjudicatedinsolventorbankruptoranyorderofrelieforotherorderapprovinganysuchcaseorproceedingisentered,(d)theCompanyoranySignificant
Subsidiarythereofsuffersanyappointmentofanycustodianorthelike
foritoranysubstantialpartofitspropertythatisnotdischargedorstayedwithin60calendardaysaftersuchappointment,(e)theCompanyoranySignificantSubsidiarythereofmakesageneralassignmentforthebenefitofcreditors,or(f)theCompanyoranySignificantSubsidiarythereof,byanyactorfailuretoact,expresslyindicatesitsconsentto,

 

 

.

 

 

“BaseConversionPrice”shallhavethemeaningsetforthinSection5(b).“BeneficialOwnershipLimitation”shallhavethemeaningsetforthinSection4(d).

“BusinessDay”meansanydayexceptanySaturday,anySunday,anydaywhichisafederallegalholidayintheUnitedStatesoranydayonwhichbankinginstitutionsintheStateofNewYorkareauthorizedorrequiredbylaworothergovernmentalactiontoclose.

 

“Buy-In”shallhavethemeaningsetforthinSection4(c)(v).

 

“ChangeofControlTransaction”meanstheoccurrenceafterthedatehereofofanyof(a)anacquisitionafterthedatehereofbyanindividualorlegalentityor“group”(asdescribedinRule13d-5(b)(1)promulgatedundertheExchangeAct)ofeffectivecontrol(whetherthroughlegalorbeneficialownershipofcapitalstockoftheCompany,bycontractorotherwise)ofinexcessof50%ofthevotingsecuritiesoftheCompany(otherthanbymeansofconversion,exerciseorexchangeoftheNotesortheSecuritiesissuedtogetherwiththeNotes),(b)theCompanymergesintoorconsolidateswithanyotherPerson,oranyPersonmergesintoorconsolidateswiththeCompanyand,aftergivingeffecttosuchtransaction,theshareholdersoftheCompanyimmediatelypriortosuchtransactionownlessthan50%oftheaggregatevotingpowerofthe
Companyorthesuccessor entityofsuchtransaction,(c)
theCompanysellsortransfersallorsubstantiallyallofitsassetstoanotherPersonandtheshareholdersoftheCompanyimmediatelypriortosuchtransactionownlessthan50%oftheaggregatevotingpoweroftheacquiringentityimmediatelyafterthetransaction,(d)areplacementatonetimeorwithinathreeyearperiodofmorethanone-halfofthemembersoftheBoardofDirectorsoftheCompany(the“BoardofDirectors”)whichisnotapprovedbyamajorityofthoseindividualswhoaremembersoftheBoardofDirectorsontheOriginalIssueDate(orbythoseindividualswhoareservingasmembersoftheBoardofDirectorsonanydatewhosenominationtotheBoardofDirectorswasapprovedbyamajorityofthemembersoftheBoardofDirectorswhoaremembersonthedatehereof),or(e)theexecutionbytheCompanyof
anagreementtowhichtheCompanyisapartyorbywhichitis bound,providingfor
anyoftheeventssetforthinclauses(a)through(d)above.

 

“Conversion”shallhavethemeaningascribedtosuchterminSection4.“ConversionDate”shallhavethemeaningsetforthinSection4(a).“ConversionPrice”shallhavethemeaningsetforthinSection4(b).

 

hereto.

“ConversionSchedule”meanstheConversionScheduleintheformofSchedule1attached

 

“ConversionShares”means,collectively,thesharesofCommonStockissuableuponconversionofthisNoteinaccordancewiththetermshereof.

 

“DefaultInterestRate”shallhavethemeaningsetforthinSection2(a).“DilutiveIssuance”shallhavethemeaningsetforthinSection5(b).“DilutiveIssuanceNotice”shallhavethemeaningsetforthinSection5(b).

“DWAC”meanstheDepositorWithdrawalatCustodiansystematTheDepositoryTrustCompany.

 

“EventofDefault”shallhavethemeaningsetforthinSection7(a).“FundamentalTransaction”shallhavethemeaningsetforthinSection5(e).

 

 

“MandatoryDefaultAmount”meansthesumof(a)150%oftheoutstandingprincipalamountofthisNote,plus150%ofaccruedandunpaidinteresthereon,and(b)allotheramounts,costs,expensesandliquidateddamagesdueinrespectofthisNote.

 

“NewYorkCourts”shallhavethemeaningsetforthinSection8(e).“NoteRegister”shallmeanthenoteregistermaintainedbytheCompany.“NoticeofConversion”shallhavethemeaningsetforthinSection4(a).

“OptionValue”meansthevalueofaCommonStockEquivalentbasedontheBlackScholesOptionPricingmodelobtainedfromthe"OV"functiononBloombergdeterminedasof(A)theTradingDaypriortothe
public announcementoftheissuanceoftheapplicable CommonStock Equivalent,if
theissuanceofsuchCommonStockEquivalentispubliclyannouncedor(B)theTradingDayimmediatelyfollowingtheissuanceoftheapplicableCommonStockEquivalentiftheissuanceofsuchCommonStockEquivalentisnotpubliclyannounced,forpricingpurposesandreflecting(i)arisk-freeinterestratecorrespondingtotheU.S.TreasuryrateforaperiodequaltotheremainingtermoftheapplicableCommonStockEquivalentasof
the applicabledateofdetermination,
(ii)anexpectedvolatilityequaltothegreaterof100%andthe100dayvolatilityobtainedfromtheHVTfunctiononBloombergasof(A)theTradingDayimmediatelyfollowingthepublicannouncementoftheapplicableCommonStockEquivalentiftheissuanceofsuchCommonStockEquivalentispubliclyannouncedor(B)theTradingDayimmediatelyfollowingtheissuanceoftheapplicableCommonStockEquivalentiftheissuanceofsuchCommonStockEquivalentisnotpubliclyannounced,(iii)theunderlyingpricepershareusedinsuchcalculationshallbethehighestVWAPoftheCommonStockduringtheperiodbeginningontheTradingDaypriortotheexecutionofdefinitivedocumentationrelatingtotheissuanceoftheapplicableCommonStockEquivalentandendingon(A)theTradingDayimmediatelyfollowingthepublicannouncementofsuchissuance,iftheissuanceofsuchCommonStockEquivalentispubliclyannouncedor
(B)theTradingDayimmediatelyfollowingtheissuanceoftheapplicableCommonStockEquivalentiftheissuanceofsuchCommonStockEquivalentisnotpubliclyannounced,(iv)azerocostofborrowand(v)a360dayannualizationfactor.

 

“OriginalIssueDate”meansthedateofthefirstissuanceoftheNotes,regardlessofanytransfersofanyNoteandregardlessofthenumberofinstrumentswhichmaybeissuedtoevidencesuchNotes.

 

“PaymentDate”shallhavethemeaningsetforthinSection2(b).

 

“PermittedIndebtedness”means(a)IndebtednessoutstandingasoftheOriginalIssueDate,

(b) 
theindebtednessevidencedbytheNotes,and(c)capitalleaseobligationsandpurchasemoneyindebtednessincurredinconnectionwiththeacquisitionofmachineryandequipment.

 

 

 

“PurchaseAgreement”meanstheSecuritiesPurchaseAgreement,datedasofJune27,2017amongtheCompanyandtheoriginalHolders,
as amended, modifiedorsupplementedfromtimetotimeinaccordancewithitsterms.

 

“SecuritiesAct”meanstheSecuritiesActof1933,asamended,andtherulesandregulationspromulgated
thereunder.

 

“ShareDeliveryDate”shallhavethemeaningsetforthinSection4(c)(ii).“SuccessorEntity”shallhavethemeaningsetforthinSection5(e).

“TradingDay”meansadayonwhichtheprincipalTradingMarketisopenfortrading.

 

 

“TradingMarket”meansanyofthefollowingmarketsorexchangesonwhichtheCommonStockislistedorquotedfortradingonthedateinquestion:theNYSEMKT,theNasdaqCapitalMarket,theNasdaqGlobalMarket,theNasdaqGlobalSelectMarket,
theNewYorkStockExchange,
oranymarketoftheOTCMarkets,Inc.(oranysuccessorstoanyoftheforegoing).

 

“VWAP”means,foranydate,thepricedeterminedbythefirstofthefollowingclausesthatapplies:(a)iftheCommonStockisthenlistedorquotedonaTradingMarket,thedailyvolumeweightedaveragepriceoftheCommonStockforsuchdate(orthenearestprecedingdate)ontheTradingMarketon
whichthe Common Stockisthenlistedor quotedasreported byBloomberg L.P. (basedon
aTradingDayfrom9:30a.m.(NewYorkCitytime)to4:02p.m.(New YorkCitytime)),
(b)iftheCommonStockisnotthenlistedorquotedfortradingontheOTCQBorOTCQXandifpricesfortheCommonStockarethenreportedbytheOTCPinkmarketplacepublishedbyOTCMarkets,Inc.(orasimilarorganizationoragencysucceedingtoitsfunctionsofreportingprices),themostrecentbidpricepershareoftheCommonStocksoreported,or(c)inallothercases,thefairmarketvalueofashareofCommonStockasdeterminedbyanindependentappraiserselectedingoodfaithbytheHoldersofamajorityininterestoftheNotesthenoutstandingandreasonablyacceptabletotheCompany,thefeesandexpensesofwhichshallbepaidbytheCompany.

 

Section2. Interest;Payments.

 

(a)               
Interest.InterestshallaccruetotheHolderontheaggregateunconvertedandthenoutstandingprincipalamountofthisNoteattherateofeightpercent(8%)perannum,calculatedonthebasisofa365-dayyearandshallaccruedailycommencingontheOriginalIssueDateuntilpaymentinfulloftheoutstandingprincipal(orconversiontotheextentapplicable),togetherwithallaccruedandunpaidinterest,liquidateddamagesandotheramountswhichmaybecomeduehereunder,hasbeenmade.FollowinganEventofDefault,untilsuchEventofDefaulthasbeencured,interestshallaccrueatthelesserof(i)therateof24%perannum,or(ii)themaximumamountpermittedbylaw(thelesserofclause

(i)or(ii),the“DefaultInterestRate”).IntheeventthatsuchEventofDefaultissubsequentlycured,theadjustmentreferredtointheprecedingsentenceshallceasetobeeffectiveasofthecalendardayimmediatelyfollowingthedateofsuchcure;providedthattheinterestascalculatedandunpaidattheDefaultInterestRateduringthecontinuanceofsuchEventofDefaultshallcontinuetoapplytotheextentrelatingtothedaysaftertheoccurrenceofsuchEventofDefaultthroughandincludingthedateofsuchcureofsuchEventofDefault.

 

(b)                Payments.Interestpaymentsare dueandpayableonthe
MaturityDate,exceptasotherwiseset forthin thisNote. IfanyPaymentDate
isnotaBusinessDay,then
theapplicablepaymentshallbedueonthenextsucceedingBusinessDay.EachMonthlyPaymentshallbeequaltoallaccruedbutunpaidinterest.TheCompanyshallpayinteresttotheHolderontheaggregateunconvertedandthenoutstandingprincipalamountofthisNoteontheMaturityDate(the“PaymentDate”)exceptasotherwiseset
forthin thisNote. IfanyPaymentDate isnotaBusinessDay,then
theapplicablepaymentshallbedueonthenextsucceedingBusinessDay.EachMonthlyPaymentshallbeequaltoallaccruedbutunpaidinterest.

 

(c)PaymentinCash.AllpaymentsshallbemadeincashonanyPaymentDate.

 

(d)               
PrepaymentandRedemption.DuringthefirstsixmonthsthisNoteisineffect,theCompanymayredeemthisNotebypayingtotheHolderanamountasfollows:(i)iftheredemptionispriortothe30thdaythisNoteisineffect(includingthe30thday),thenforanamountequalto110%oftheunpaidprincipalamountofthisNotealongwithanyinterestthathasaccruedduringthatperiod;(ii)iftheredemptionisonthe31stdaythisNoteisineffect,uptoandincludingthe60thdaythisNoteisineffect,thenforanamountequalto115%oftheunpaidprincipalamountofthisNotealongwithanyaccruedinterest;(iii)iftheredemptionisonthe61stdaythisNoteisineffect,uptoandincludingthe

 

 

120thdaythisNoteisin effect,thenforanamountequal
to135%oftheunpaidprincipalamountofthisNotealongwithanyaccruedinterest;(iv)iftheredemptionisonthe121stdaythisNoteisineffect,uptoandincludingthe180thdaythisNoteisineffect,thenforanamountequalto150%oftheunpaidprincipalamountofthisNotealongwithanyaccruedinterest.ThisNotemaynotberedeemedafterthe180thdaythisNoteisineffect.Theredemptionmustbeclosedandpaidforwithin3businessdaysoftheCompanysendingtheredemptiondemandortheredemptionwillbeinvalidandtheCompanymaynotredeemthisNote.IntheeventtheHolderhasdeliveredaNoticeofConversiontotheCompanypriortothereceiptofaredemptionnoticefromtheCompany,theNoticeofConversionshallprevail.

 

Section3. RegistrationofTransfersandExchanges.

 

(a)               
DifferentDenominations.ThisNoteisexchangeableforanequalaggregateprincipalamountofNotesofdifferentauthorizeddenominations(ofnolessthan$1,000inprincipalamount),asrequestedbytheHoldersurrenderingthesame.Noservicechargewillbepayableforsuchregistrationoftransferorexchange.

 

(b)               
InvestorRepresentations.ThisNotehasbeenissuedsubjecttocertaininvestmentrepresentationsoftheoriginalHoldersetforthinthePurchaseAgreementandmaybetransferredorexchangedonlyincompliancewiththePurchaseAgreementandapplicablefederalandstatesecuritieslawsandregulations.

 

(c)               
RelianceonNoteRegister.PriortoduepresentmentfortransfertotheCompanyofthisNote,theCompanyandanyagentoftheCompany
maytreatthe Person inwhosenamethisNote
isdulyregisteredontheNoteRegisterastheownerhereofforthepurposeofreceivingpaymentashereinprovidedandforallotherpurposes,whetherornotthisNoteisoverdue,andneithertheCompanynor
anysuchagentshallbeaffectedbynoticetothecontrary.

 

Section4. Conversion.

 

(a) VoluntaryConversion.AftertheOriginalIssueDateuntilthisNoteis no
longeroutstanding,andprovidedthatthattheprovisionsofRule144undertheSecuritiesActsopermit,thisNoteshallbeconvertible,inwholeorinpart,atanytime,andfromtimetotime,
intosharesofCommonStockattheoptionoftheHolder.TheCompanyacknowledgesthatthedateofthisNotefortrackingpurposesisJanuary7,2017andtheCompanywillnottakeanypositiontothecontrary.TheHoldershalleffectconversionsbydeliveringtotheCompanyaNoticeofConversion,theformofwhichisattachedheretoasAnnexA(each,a“NoticeofConversion”),specifyingthereintheprincipalamountofthisNotetobeconvertedandthedateonwhichsuchconversionshallbeeffected(suchdate,the“ConversionDate”).IfnoConversionDateisspecifiedinaNoticeofConversion,theConversionDateshallbethedatethatsuchNoticeofConversionisdeemeddeliveredhereunder.Noink-originalNoticeofConversionshallberequired,norshallanymedallionguarantee(orothertypeofguaranteeornotarization)ofanyNoticeofConversionformberequired.Toeffectconversionshereunder,theHoldershallnotberequiredtophysicallysurrenderthisNotetotheCompanyunlesstheentireprincipalamountofthisNote,plusallaccruedandunpaidinterestthereon,hasbeensoconverted.ConversionshereundershallhavetheeffectofloweringtheoutstandingprincipalamountofthisNoteinanamountequaltotheapplicableconversion.TheHolderandtheCompanyshallmaintainrecordsshowingtheprincipalamount(s)convertedin
eachconversion, thedateof eachconversion,and theConversion Price ineffectatthe
timeofeachconversion.TheCompanymaydeliveranobjectiontoanyNoticeofConversionwithinoneBusinessDayofdeliveryofsuchNoticeofConversion.Intheeventofanydisputeordiscrepancy,therecordsoftheHoldershallbecontrollinganddeterminativeintheabsenceofmanifesterror.TheHolder,
andanyassignee byacceptance of thisNote,acknowledgeandagree that,
byreasonoftheprovisionsofthisparagraph,followingconversionofaportionofthisNote,theunpaidandunconvertedprincipalamountofthisNotemaybelessthantheamountstatedonthefacehereof.

 

 

(b)               
ConversionPrice.The“ConversionPrice”ineffectonanyConversionDatemeans,asofanyConversionDateorotherdateofdetermination,shallbe65%ofthelowesttradingpricefortheCompany’sCommonStockduringthetenTradingDaysimmediatelyprecedingthedeliverybytheHolderofaNoticeofConversion,providedhoweverandnotwithstandinganythingtothecontraryherein,duringanEventofDefaulttheConversionPriceinineffectonanyConversionDatemeans,asofanyConversionDateorotherdateofdetermination,shallbe55%ofthelowesttradingpricefortheCompany’sCommonStockduringthetenTradingDaysimmediatelyprecedingthedeliverybytheHolderofaNoticeofConversion.TheapplicablepricesshallbeasreportedbyBloombergL.P.Notwithstandingtheforegoing,innoeventshalltheConversionPricebelessthentheparvalueoftheCommonStock.

 

(c)MechanicsofConversionorPrepayment.

 

(i)                 ConversionSharesIssuableUponConversionofPrincipal
Amount.ThenumberofConversionSharesissuableuponaconversionhereundershallbe
determined
bythequotientobtainedbydividing(x)theoutstandingprincipalamountofthisNotetobeconvertedby(y)theConversionPriceineffectatthetimeofsuchconversion.

 

(ii)              
DeliveryofCertificateUponConversion.Notlaterthanthree(3)TradingDaysaftereachConversionDate(the“ShareDeliveryDate”),theCompanyshalldeliver,orcausetobedelivered,totheHolderanycertificateorcertificatesrequiredtobedeliveredbytheCompany
underthisSection4(c).

 

(iii)            
FailuretoDeliverCertificates.If,inthecaseofanyNoticeofConversion,suchcertificateorcertificatesarenotdeliveredtoorasdirectedbytheapplicableHolderbytheShareDeliveryDate,theHoldershallbeentitledtoelectbywrittennoticetotheCompanyatanytimeonorbeforeitsreceiptofsuchcertificateorcertificates,torescindsuchConversion,inwhicheventtheCompanyshallpromptlyreturn
tothe Holderany originalNotedelivered totheCompany andtheHolder
shallpromptlyreturntotheCompanytheCommonStockcertificatesissuedtosuchHolderpursuanttotherescindedConversionNotice.

 

(iv)             
PartialLiquidatedDamages.IftheCompanyfailsforanyreasontodelivertotheHoldersuchcertificateorcertificatespursuanttoSection4(c)(ii)bytheShareDeliveryDate,theCompany
shall paytotheHolder,incash, asliquidateddamagesandnot asapenalty,foreach$1,000
ofprincipalamountbeingconverted,$10perTradingDay(increasingto$20perTradingDayonthetenthTradingDayaftersuchConversionDate)foreachTradingDayaftersuchShareDeliveryDateuntilsuchcertificatesaredeliveredorHolderrescindssuchconversion.NothinghereinshalllimitaHolder’srighttopursueactualdamagesordeclareanEventofDefault
pursuant
toSection7hereoffortheCompany’sfailuretodeliverConversionSharesor,ifapplicable,cash,withintheperiodspecifiedhereinandtheHoldershallhavetherighttopursueallremediesavailabletoithereunder,atLaworinequityincluding,withoutlimitation,adecreeofspecificperformanceand/orinjunctiverelief.TheexerciseofanysuchrightsshallnotprohibittheHolderfromseekingtoenforcedamagespursuanttoanyotherSectionhereoforunderapplicableLaw.

 

(v)               
CompensationforBuy-InonFailuretoTimelyDeliverCertificatesUponConversion.InadditiontoanyotherrightsavailabletotheHolder,iftheCompanyfailsforanyreasontodelivertotheHoldersuchcertificateorcertificatesbytheShareDeliveryDatepursuanttoSection4(c)(ii),andifaftersuchShareDeliveryDatetheHolderisrequiredbyitsbrokeragefirmtopurchase(inanopenmarkettransactionorotherwise),ortheHolder’sbrokeragefirmotherwisepurchases,sharesofCommonStocktodeliverinsatisfactionofasalebytheHolderoftheConversionShareswhichtheHolderwasentitledtoreceiveupontheconversionrelatingtosuchShareDeliveryDate(a“Buy-In”),thentheCompanyshall(A)payincashtotheHolder(inadditiontoanyotherremediesavailabletoor

 

 

electedbytheHolder)theamount,ifany,bywhich(x)theHolder’stotalpurchaseprice(includinganybrokeragecommissions)fortheCommonStocksopurchasedexceeds(y)theproductof(1)theaggregatenumberofsharesofCommonStockthattheHolderwasentitledtoreceivefromtheconversionatissuemultipliedby(2)theactualsalepriceatwhichthesellordergivingrisetosuchpurchaseobligationwasexecuted(includinganybrokeragecommissions)and(B)attheoptionoftheHolder,eitherreissue(ifsurrendered)thisNoteinaprincipalamountequaltotheprincipalamountoftheattemptedconversion(inwhichcasesuchconversionshallbedeemedrescinded)ordelivertotheHolderthenumberof
sharesofCommonStockthatwouldhavebeenissuediftheCompanyhadtimelycompliedwithitsdeliveryrequirementsunderSection4(c)(ii).Forexample,iftheHolderpurchasesCommonStockhavingatotalpurchasepriceof$11,000tocoveraBuy-InwithrespecttoanattemptedconversionofthisNotewithrespecttowhichtheactualsalepriceoftheConversionShares(includinganybrokeragecommissions)givingrisetosuchpurchaseobligationwasatotalof$10,000underclause(A)oftheimmediatelyprecedingsentence,theCompanyshallberequiredtopaytheHolder$1,000.TheHoldershallprovidetheCompanywrittennoticeindicatingtheamountspayabletotheHolderinrespectoftheBuy-Inandevidenceoftheamountofsuchloss.NothinghereinshalllimitaHolder’srighttopursueanyotherremediesavailabletoithereunder,atLaworinequityincluding,withoutlimitation,adecreeofspecificperformanceand/orinjunctivereliefwithrespecttotheCompany’sfailuretotimelydelivercertificatesrepresentingsharesofCommonStockuponconversionofthisNoteasrequiredpursuanttothetermshereof.

 

(vi)             
ReservationofSharesIssuableUponConversion.TheCompanycovenantsthatitwillreserveandkeepavailableoutofitsauthorizedandunissuedsharesofCommonStockforthepurposeofissuancesuponconversionofthisNoteandtheissuedwiththisNote,freefrompreemptiverightsoranyotheractualcontingentpurchaserightsofPersonsotherthantheHolder(andtheotherholdersoftheNotes),notlessthan300%oftheRequiredMinimum;andifatanytimethenumberofauthorizedbutunissuedsharesofCommonStockshallbeinsufficienttoeffecttheconversionofthisnoteorshallbelessthantheRequiredMinimum,theCompanyshalltakesuchcorporateactionasmay,intheopinionofitscounsel,benecessarytoincreaseitsauthorizedbutunissuedsharesofCommonStocktosuchnumberofsharesasshallbesufficientforsuchpurpose.TheCompanycovenantsthatallsharesofCommonStockthat
shallbe issuableuponconversionof thisNoteshall,uponissue,
bedulyauthorized,validlyissued,fullypaidandnonassessable.

 

(vii)           
FractionalShares.NofractionalsharesorscriprepresentingfractionalsharesshallbeissuedupontheconversionofthisNote.AstoanyfractionofasharewhichtheHolderwouldotherwisebeentitledtopurchaseuponsuchconversion,theCompanyshallatitselection,eitherpayacashadjustmentinrespectofsuchfinalfractioninanamountequaltosuchfractionmultipliedbytheConversionPriceorrounduptothenextwholeshare.

 

(viii)         
TransferTaxesandExpenses.TheissuanceofcertificatesforsharesoftheCommonStockonconversionofthisNoteshallbemadewithoutchargetotheHolderhereofforanydocumentarystamporsimilartaxesthatmaybepayableinrespectoftheissueordeliveryofsuchcertificates,providedthat,theCompanyshallnotberequiredtopayanytaxthatmaybepayableinrespectof
anytransferinvolvedin theissuanceand
deliveryofanysuchcertificateuponconversioninanameotherthanthatoftheHolderofthisNotesoconvertedandtheCompanyshallnotberequiredtoissueordeliversuchcertificatesunlessoruntilthePersonorPersonsrequestingtheissuancethereofshallhavepaidtotheCompanytheamountofsuchtaxorshallhaveestablishedtothesatisfactionoftheCompanythatsuchtax
hasbeen paid.The CompanyshallpayallTransfer
Agentfeesrequiredforsame-dayprocessingofanyNoticeofConversionandallfeestotheDepositoryTrustCompany(oranotherestablishedclearingcorporationperformingsimilarfunctions)requiredforsame-dayelectronicdeliveryoftheConversionShares.

 

 

(d)               
Holder’sConversionLimitations.TheCompanyshallnoteffectanyconversionofthisNote,andaHoldershallnothavetherighttoconvertanyportionofthisNote,totheextentthataftergivingeffecttotheconversionsetforthontheapplicableNoticeofConversion,theHolder(togetherwiththeHolder’sAffiliates,andanyPersonsactingasagrouptogetherwiththeHolderoranyoftheHolder’sAffiliates)wouldbeneficiallyowninexcessoftheBeneficialOwnershipLimitation(asdefinedbelow).Forpurposesoftheforegoingsentence,thenumberofsharesofCommonStockbeneficiallyownedbytheHolderanditsAffiliatesshallincludethenumberofsharesofCommonStockissuableuponconversionofthisNotewithrespecttowhichsuchdeterminationisbeingmade,butshallexcludethenumberofsharesofCommonStockwhichareissuableupon(i)conversionoftheremaining,unconvertedprincipalamountofthisNotebeneficiallyownedbytheHolderoranyofitsAffiliatesand(ii)exerciseorconversionoftheunexercisedorunconverted
portionofanyothersecuritiesoftheCompanysubjecttoalimitationonconversionorexerciseanalogoustothelimitationcontainedherein(including,withoutlimitation,anyotherNotesortheWarrants)beneficiallyownedbytheHolderoranyofitsAffiliates.Exceptassetforthintheprecedingsentence,forpurposesofthisSection4(d),beneficialownershipshallbecalculatedinaccordancewithSection13(d)oftheExchangeActandtherulesandregulationspromulgatedthereunder.TotheextentthatthelimitationcontainedinthisSection4(d)applies,thedeterminationofwhetherthisNoteisconvertible(inrelationtoothersecuritiesownedbytheHoldertogetherwithanyAffiliates)andofwhichprincipalamountofthisNoteisconvertibleshallbeinthesolediscretionoftheHolder,andthesubmissionofaNoticeofConversionshallbedeemedtobetheHolder’sdeterminationofwhetherthis
Notemaybeconverted(inrelationtoothersecuritiesownedbytheHoldertogetherwith
anyAffiliates)and whichprincipal amountof thisNote is
convertible,ineachcasesubjecttotheBeneficialOwnershipLimitation.Toensurecompliancewiththisrestriction,theHolderwillbedeemedtorepresenttotheCompanyeachtimeitdeliversaNoticeofConversionthatsuchNoticeofConversionhasnotviolatedtherestrictionssetforthinthisparagraphandtheCompanyshallhavenoobligationto
verify or confirmtheaccuracy of such determination.In addition,a determination
asto
anygroupstatusascontemplatedaboveshallbedeterminedinaccordancewithSection13(d)oftheExchangeActandtherulesandregulationspromulgatedthereunder.ForpurposesofthisSection4(d),indeterminingthenumberofoutstandingsharesofCommonStock,theHoldermayrelyonthenumberofoutstandingsharesofCommonStockasstatedinthemostrecentofthefollowing:(i)theCompany’smostrecentperiodicorannualreportfiledwiththeSEC,asthecasemaybe,(ii)amorerecentpublicannouncementbytheCompany,or(iii)amorerecentwrittennoticebytheCompanyortheCompany’stransferagentsetting
forth thenumberofshares of Common Stock outstanding.Upon thewritten or
oralrequestofaHolder,theCompanyshallwithintwoTradingDaysconfirmorallyandinwritingtotheHolderthenumberof
shares ofCommon Stock thenoutstanding.In anycase,the number
ofoutstandingsharesofCommonStockshallbedeterminedaftergivingeffecttotheconversionorexerciseofsecuritiesoftheCompany,includingthisNote,bytheHolderoritsAffiliatessincethedateasofwhichsuchnumberofoutstandingsharesofCommonStockwasreported.The“BeneficialOwnershipLimitation”shallbe4.99%ofthenumberofsharesoftheCommonStockoutstandingimmediatelyaftergivingeffecttotheissuanceofsharesofCommonStockissuableuponconversionofthisNoteheldbytheHolder.TheHolder,upon
notlessthan61 days’ priornotice tothe Company,may increasethe
BeneficialOwnershipLimitationprovisionsofthisSection4(d)solelywithrespecttotheHolder’sNote,providedthattheBeneficialOwnershipLimitationinnoeventexceeds9.99%ofthenumberofsharesofCommonStockoutstanding
immediatelyafter givingeffect
totheissuanceofsharesofCommonStockuponconversionofthisNoteheldbytheHolderandtheprovisionsofthisSection4(d)shallcontinuetoapply.Anysuchincreaseordecreasewillnotbeeffectiveuntilthe61stdayaftersuchnoticeisdeliveredtotheCompany.TheHoldermayalsodecreasetheBeneficialOwnershipLimitationprovisionsofthisSection4(d)solelywithrespecttotheHolder’sNoteatanytime,whichdecreaseshallbeeffectivelyimmediatelyupondeliveryofnoticetotheCompany.TheBeneficialOwnershipLimitationprovisionsofthisparagraphshallbeconstruedandimplementedinamannerotherwisethaninstrictconformitywiththetermsofthisSection4(d)tocorrectthisparagraph(oranyportionhereof)whichmaybedefectiveorinconsistentwiththeintendedBeneficialOwnershipLimitationcontainedhereinortomakechangesorsupplements

 

 

necessaryordesirabletoproperlygiveeffecttosuchlimitation.ThelimitationscontainedinthisparagraphshallapplytoasuccessorholderofthisNote.

 

Section5. Certain Adjustments.

 

(a)               
StockDividendsandStockSplits.IftheCompany,atanytimewhilethisNoteisoutstanding:(i)paysastockdividendorotherwisemakesadistributionordistributionspayableinsharesofCommonStockonsharesofCommonStockoranyCommonStockEquivalents(which,foravoidanceofdoubt,shallnotincludeanysharesofCommonStockissuedbytheCompanyuponconversionof,orpaymentofintereston,theNotesorpursuanttoanyoftheotherTransaction
Documents),(ii)subdividesoutstanding shares ofCommon Stock intoalargernumber
ofshares, (iii) combines (includingby wayofareversestocksplit) outstanding
sharesofCommon Stockintoasmaller number
ofsharesor(iv)issues,intheeventofareclassificationofsharesoftheCommonStock,anysharesofcapitalstockoftheCompany,thentheConversionPriceshallbemultipliedbyafractionofwhichthenumeratorshallbethenumberofsharesofCommonStock(excludinganytreasurysharesoftheCompany)outstandingimmediatelybefore
such event, andofwhich the denominator shallbe thenumberof
sharesofCommonStockoutstandingimmediatelyaftersuchevent.AnyadjustmentmadepursuanttothisSectionshallbecomeeffectiveimmediatelyaftertherecorddateforthedeterminationofshareholdersentitledtoreceivesuchdividendordistributionandshallbecomeeffectiveimmediatelyaftertheeffectivedateinthecaseofasubdivision,combinationorre-classification.

 

(b)                Subsequent Equity Sales. If, at anytime, for solongasthe
Noteoranyamountsaccruedandpayablethereunderremainoutstanding,theCompanyoranySubsidiary,asapplicable,sellsorgrantsanyoptiontopurchaseorsellsorgrantsanyrighttoreprice,orotherwisedisposesoforissues,anyCommonStockorCommonStockEquivalentsentitlinganyPersontoacquiresharesofCommonStockataneffectivepricepersharethatislowerthantheConversionPricethenineffect(suchlowerprice,the“BaseConversionPrice”andeachsuchissuancea“DilutiveIssuance”),thentheConversionPriceshallbeimmediatelyreducedtoequaltheBaseConversionPrice.

 

Iftheholderof Common Stock
orCommonStockEquivalentsoutstandingontheOriginalIssueDateorissuedthereaftershallatanytime,whetherbyoperationofpurchasepriceadjustments,resetprovisions,floatingconversion,exerciseorexchangepricesorotherwise,orduetowarrants,optionsorrightspersharewhichareissuedinconnectionwithsuchissuance,receiveorbeentitledtoreceivesharesofCommonStockataneffectivepricepersharethatislowerthantheConversionPricethenineffect,such
issuanceshall be deemedto haveoccurred forless than the
ConversionPriceonsuchdate andsuchissuanceshallbedeemedtobeaDilutiveIssuance.

 

IfafteranyDilutiveIssuanceofCommonStockEquivalents,thepricepershareforwhichsharesofCommon
Stock maybe
issuablethereafterisamendedoradjusted,andsuchpriceassoamendedshallbelessthantheConversionPriceineffectatthetimeofsuchamendmentoradjustment,thentheConversionPriceshallbeadjusteduponeachsuchissuanceoramendmentasprovidedinthisSection5(b).

 

IncaseanyCommonStockEquivalentisissuedinconnectionwiththeissueorsaleofothersecuritiesoftheCompany,togethercomprisingoneintegratedtransaction,(x)theCommonStockEquivalentswillbedeemedtohavebeenissuedfortheOptionValueofsuchCommonStockEquivalentsand(y)theothersecuritiesissuedorsoldinsuchintegratedtransactionshallbedeemedtohavebeenissuedorsoldforthedifferenceof(I)theaggregateconsiderationreceivedbytheCompanylessanyconsiderationpaidorpayablebytheCompanypursuanttothetermsofsuchothersecuritiesoftheCompany,less
(II) theOption Value.Ifany sharesofCommonStock or Common Stock Equivalents
areissued or sold or deemedtohavebeenissued or soldforcash,theamount of
suchconsideration
receivedbytheCompanywillbedeemedtobethenetamountreceivedbytheCompanytherefor.Ifanysharesof

 

 

CommonStockorCommonStockEquivalentsare issued orsold fora considerationother
thancash,theamountofsuchconsiderationreceivedbytheCompanywillbethefairvalueofsuchconsideration,exceptwheresuchconsiderationconsistsofpubliclytradedsecurities,inwhichcasetheamountofconsiderationreceivedby
theCompany willbethe VWAPof suchpublictraded securitieson the date
ofreceipt.IfanysharesofCommonStockorCommonStockEquivalentsareissuedtotheownersofthenon-survivingentityinconnectionwithanymergerinwhichtheCompanyisthesurvivingentity,theamount
ofconsiderationtherefor will bedeemedtobethefairvalueof suchportionof
thenetassetsandbusinessofthenon-survivingentityasisattributabletosuchsharesofCommonStockorCommonStockEquivalents,asthecasemaybe.

 

IftheCompanyentersintoaVariableRateTransactiondespitetheprohibitionsetforthinthePurchaseAgreement,theCompanyshallbedeemedtohaveissuedCommonStockorCommonStockEquivalentsatthelowestpossibleconversionpriceatwhichsuchsecuritiesmaybeconvertedorexercisedunderthetermsofsuchVariableRateTransaction.

 

TheCompanyshallnotifytheHolderinwriting,nolaterthantheTradingDayfollowingtheissuanceofanyCommonStockorCommonStockEquivalentssubjecttothisSection5(b),indicatingthereintheapplicableissuanceprice,orapplicableresetprice,exchangeprice,conversionpriceandotherpricingterms(suchnotice,the“DilutiveIssuanceNotice”).Forpurposesofclarification,whetherornottheCompanyprovidesaDilutiveIssuanceNoticepursuanttothisSection5(b),upontheoccurrenceofanyDilutiveIssuance,theHolderisentitledtoreceiveanumberofConversionSharesbasedupontheBaseConversionPriceonorafterthedateofsuchDilutiveIssuance,regardlessofwhethertheHolderaccuratelyreferstotheBaseConversionPriceintheNoticeofConversion.

 

TheprovisionsofthisSection5(b)shallapplyeachtimeaDilutiveIssuanceoccursaftertheOriginalIssueDateforsolongastheNoteoranyamountsaccruedandpayablethereunderremainoutstanding,butanyadjustmentoftheConversionPricepursuanttothisSection5(b)shallbedownwardonly.

 

NotwithstandinganythinginthisSection5(b),noadjustmentwillbemadeunderthisSection5(b)inrespectofanExemptIssuance.

 

(c)               
SubsequentRightsOfferings.InadditiontoanyadjustmentspursuanttoSection5(a)above,ifatanytimetheCompanygrants,issuesorsellsanyCommonStock,CommonStockEquivalentsorrightstopurchasestock,warrants,securitiesorotherpropertyproratatotherecordholdersofanyclassofsharesofCommonStock(the“PurchaseRights”),thentheHolderwillbeentitledtoacquire,uponthetermsapplicabletosuchPurchaseRights,theaggregatePurchaseRightswhichtheHoldercouldhaveacquirediftheHolderhadheldthenumberofsharesofCommonStockacquirableuponcompleteconversionofthisNote(withoutregardtoanylimitationsonconversionhereof,includingwithoutlimitation,theBeneficialOwnershipLimitation)immediatelybeforethedateonwhicharecordistakenforthegrant,issuanceorsaleofsuchPurchaseRights,or,ifnosuchrecordistaken,thedateasofwhichtherecordholdersofsharesofCommonStockaretobedeterminedforthegrant,issueorsaleofsuchPurchaseRights(provided,however,totheextentthattheHolder’srighttoparticipateinanysuchPurchaseRightwouldresultintheHolderexceedingtheBeneficialOwnershipLimitation,thentheHoldershallnotbeentitledtoparticipateinsuchPurchaseRighttosuchextent(orinthebeneficialownershipofanysharesofCommonStockasaresultofsuchDistributiontosuchextent)).

 

(d)               
ProRataDistributions.DuringsuchtimeasthisNoteisoutstanding,iftheCompanyshalldeclareormakeanydividendorotherdistributionofitsassetsorrightsorwarrantstoacquireitsassets,orsubscribefororpurchaseanysecurityotherthanCommonStock,toholdersofsharesofCommonStock,bywayofreturnofcapitalorotherwise(including,withoutlimitation,anydistributionofcash,stockorothersecurities,propertyoroptionsbywayofadividend,spinoff,reclassification,

 

 

corporaterearrangement,schemeofarrangementorothersimilartransaction)(a“Distribution”),atanytimeaftertheissuanceofthisNote,then,ineachsuchcase,theHoldershallbeentitledtoparticipateinsuchDistributiontothesameextentthattheHolderwouldhaveparticipatedthereiniftheHolderhadheldthenumberofsharesofCommonStockacquirableuponcompleteconversionofthisNote(withoutregardtoanylimitationsonexercisehereof,includingwithoutlimitation,theBeneficialOwnershipLimitation)immediatelybeforethedateofwhicharecordistakenforsuchDistribution,or,ifnosuchrecordistaken,
thedateasofwhichtherecordholdersofsharesofCommonStock
aretobedeterminedfortheparticipationinsuchDistribution(provided,however,totheextentthattheHolder'srighttoparticipateinanysuchDistributionwouldresultintheHolderexceedingtheBeneficialOwnershipLimitationwithrespecttotheCompanyoranyotherpublicly-tradedcorporationsubjecttoSection13(d)oftheExchangeAct,thentheHoldershallnotbeentitledtoparticipateinsuchDistributiontosuchextent(orinthebeneficialownershipofanysharesofCommonStockasaresultofsuchDistributiontosuchextent)).)andtheportionofsuchDistributionshallbeheldinabeyanceforthebenefitoftheHolderuntilsuchtime,ifever,as
itsrighttheretowouldnotresultintheHolderexceedingtheBeneficialOwnershipLimitationwithrespecttotheCompanyoranyotherpublicly-tradedcorporationsubjecttoSection13(d)oftheExchangeAct).).

 

(e)   
FundamentalTransaction.If,atanytimewhilethisNoteisoutstanding,(i)theCompany,directlyorindirectly,inoneormorerelatedtransactionseffectsanymergerorconsolidationoftheCompanywithorintoanotherPerson,(ii)theCompany,directlyorindirectly,effectsanysale,lease,license,assignment,transfer,conveyanceorotherdispositionofallorsubstantiallyallofitsassetsinoneoraseriesofrelatedtransactions,(iii)any,directorindirect,purchaseoffer,tenderofferorexchangeoffer(whetherbytheCompanyoranotherPerson)iscompletedpursuanttowhichholdersofCommonStockarepermittedtosell,tenderorexchangetheirsharesforothersecurities,cashorpropertyandhasbeenacceptedbytheholdersof50%ormoreoftheoutstandingCommonStock,(iv)theCompany,directlyorindirectly,inoneormorerelatedtransactionseffectsanyreclassification,reorganizationorrecapitalizationoftheCommonStockoranycompulsoryshareexchangepursuanttowhichtheCommonStockiseffectivelyconvertedintoorexchangedforothersecurities,cashorproperty,(v)theCompany,directlyorindirectly,inoneormorerelatedtransactionsconsummatesastockorsharepurchaseagreementorotherbusinesscombination(including,withoutlimitation,areorganization,recapitalization,spin-offorschemeofarrangement)withanotherPersonwherebysuchotherPersonacquiresmorethan50%oftheoutstandingsharesofCommonStock(notincludinganysharesofCommonStockheldbytheotherPersonorotherPersonsmakingorpartyto,orassociatedoraffiliatedwiththeotherPersonsmakingorpartyto,suchstockorsharepurchaseagreementorotherbusinesscombination)(eacha“FundamentalTransaction”),then,uponanysubsequentconversionofthisNote,theHoldershallhavetherighttoreceive,foreachConversionSharethatwouldhavebeenissuableuponsuchconversionimmediatelypriortotheoccurrenceofsuchFundamentalTransaction(withoutregardtoanylimitationontheconversionofthisNote),thenumberofsharesofCommonStockofthesuccessororacquiringcorporationoroftheCompany,ifitisthesurvivingcorporation,andanyadditionalconsideration(the“AlternateConsideration”)receivableasaresultofsuchFundamentalTransactionbyaholderofthenumberofsharesofCommonStockforwhichthisNoteisconvertibleimmediatelypriortosuchFundamental
Transaction(withoutregardto anylimitationonthe conversionof
thisNote).Forpurposesofanysuchconversion,thedeterminationoftheConversionPriceshallbeappropriatelyadjustedtoapplytosuchAlternateConsiderationbasedontheamountofAlternateConsiderationissuableinrespectofone

(1)shareofCommonStockinsuchFundamentalTransaction,andtheCompanyshallapportiontheConversionPrice
among theAlternate Considerationin areasonablemanner reflecting
therelativevalueofanydifferentcomponentsoftheAlternateConsideration.IfholdersofCommonStockaregivenanychoiceastothesecurities,
cash orpropertytobe receivedina Fundamental Transaction,thenthe
HoldershallbegiventhesamechoiceastotheAlternateConsiderationitreceivesuponanyconversionofthisNotefollowingsuchFundamentalTransaction.
Notwithstandinganythingtothecontrary,
intheeventofaFundamentalTransactionthatis(1)anallcashtransaction,(2)a“Rule13e-3transaction”asdefinedin

 

 

Rule13e-3undertheExchangeAct,or(3)aFundamentalTransactioninvolvingapersonorentitynottradedonaTradingMarket,theCompanyoranySuccessorEntity(asdefinedbelow)shall,attheHolder’soption,exercisableconcurrentlywiththeconsummationoftheFundamentalTransaction,purchasethis
Notefrom the Holder bypaying to theHolder theproductof (a) thenumberof
ConversionSharesissuableuponfullconversionofthisNote(withoutregardtoanylimitationonconversionofthisNote)and(b)thepositivedifferencebetweenthecashpersharepaidinsuchFundamentalTransactionminusthethenineffectConversionPrice.TheCompanyshallcauseanysuccessorentityinaFundamentalTransactioninwhichtheCompanyisnotthesurvivor(the“SuccessorEntity”)toassumeinwritingalloftheobligationsoftheCompanyunderthisNoteandtheotherTransactionDocumentsinaccordancewiththeprovisionsofthisSection
5(e)pursuanttowrittenagreementsinformandsubstancereasonablysatisfactorytotheHolderandapprovedbytheHolder(withoutunreasonabledelay)priortosuchFundamentalTransactionandshall,
attheoptionoftheholderofthisNote,deliver totheHolder
inexchangeforthisNoteasecurityofthe Successor Entityevidencedby a
writteninstrumentsubstantiallysimilarinformandsubstancetothisNotewhichisconvertibleforacorrespondingnumberofsharesofcapitalstockofsuchSuccessorEntity(oritsparententity)equivalenttothesharesofCommonStockacquirableandreceivableuponconversionofthisNote(withoutregardtoanylimitationsontheconversionofthisNote)priortosuchFundamentalTransaction,andwithaconversionpricewhichappliestheConversionPricehereundertosuchsharesofcapitalstock(buttakingintoaccounttherelativevalueofthesharesofCommonStockpursuanttosuchFundamentalTransactionandthevalueofsuchsharesofcapitalstock,suchnumberofsharesofcapitalstockandsuchconversionpricebeingforthepurposeofprotectingtheeconomicvalueofthisNoteimmediatelypriortotheconsummationofsuchFundamentalTransaction),andwhichisreasonablysatisfactoryinformandsubstancetotheHolder.UpontheoccurrenceofanysuchFundamentalTransaction,theSuccessorEntityshallsucceedto,andbesubstitutedfor(sothatfromandafterthedateofsuchFundamentalTransaction,theprovisionsofthisNoteand
theotherTransactionDocumentsreferringtothe“Company”shallreferinsteadtotheSuccessorEntity),andmayexerciseeveryrightandpoweroftheCompanyandshallassumealloftheobligationsoftheCompanyunderthisNoteandtheotherTransactionDocumentswiththesameeffectasifsuchSuccessorEntityhadbeennamedastheCompanyherein.NotwithstandinganythinginthisSection5(e),anExemptIssuanceshallnotbedeemedaFundamentalTransaction.

 

(f)                
Calculations.AllcalculationsunderthisSection5shallbemadetothenearestcentorthenearest1/100thofashare,asthecasemaybe.ForpurposesofthisSection5,thenumberofsharesofCommonStockdeemedtobeissuedandoutstandingasofagivendateshallbethesumofthenumberofsharesofCommonStock(excludinganytreasurysharesoftheCompany)issuedandoutstanding.

 

(g)NoticetotheHolder.

 

(i)                
AdjustmenttoConversionPrice.WhenevertheConversionPriceisadjustedpursuanttoanyprovisionofthisSection5,theCompanyshallpromptlydelivertoeachHolderanoticesettingforththeConversionPriceaftersuchadjustmentandsettingforthabriefstatementofthefactsrequiringsuchadjustment.

 

(ii)              
NoticetoAllowConversionbyHolder.If(A)theCompanyshalldeclareadividend(oranyotherdistributioninwhateverform)ontheCommonStock,(B)theCompanyshalldeclareaspecialnonrecurringcashdividendonoraredemptionoftheCommonStock,(C)theCompanyshallauthorizethegrantingtoallholdersoftheCommonStockofrightsorwarrantstosubscribefororpurchaseanysharesofcapitalstockofanyclassorof
anyrights,(D)theapprovalofanyshareholdersoftheCompanyshallberequiredinconnectionwithanyreclassificationoftheCommonStock,anyconsolidationormergertowhichtheCompanyisaparty,anysaleortransferofallorsubstantiallyalloftheassetsoftheCompany,oranycompulsoryshareexchangewherebytheCommonStockisconvertedintoothersecurities,cashorpropertyor(E)theCompanyshallauthorizethevoluntaryorinvoluntarydissolution,liquidationorwindingupoftheaffairsoftheCompany,then,ineachcase,theCompany

 

 

shallcausetobefiledateachofficeoragencymaintainedforthepurposeofconversionofthisNote,andshallcausetobedeliveredtotheHolderatitslastaddressasitshallappearupontheNoteRegister,atleasttencalendardayspriortotheapplicablerecordoreffectivedatehereinafterspecified,anoticestating(x)thedateonwhicharecordistobetakenforthepurposeofsuchdividend,distribution,redemption,rightsorwarrants,orifarecordisnottobetaken,thedateasofwhichtheholdersoftheCommonStockofrecordtobeentitledtosuchdividend,distributions,redemption,rightsorwarrantsaretobedeterminedor(y)thedateonwhichsuchreclassification,consolidation,merger,sale,transferorshareexchangeisexpectedtobecomeeffectiveorclose,andthedateasofwhichitisexpectedthatholdersoftheCommonStockofrecordshallbeentitledtoexchangetheirsharesoftheCommonStockforsecurities,cashorotherpropertydeliverableuponsuchreclassification,consolidation,merger,sale,transferorshareexchange,providedthatthefailuretodeliversuchnoticeoranydefectthereinorinthedeliverythereofshallnotaffectthevalidityofthecorporateactionrequiredtobespecifiedinsuchnotice.Totheextentthatanynoticeprovidedhereunderconstitutes,orcontains,material,non-publicinformationregardingtheCompanyoranyoftheSubsidiaries(asdeterminedingoodfaithbytheCompany),theCompanyoritssuccessorshallsimultaneouslyfilesuchnoticewiththeSECpursuanttoaCurrentReportonForm8-K.TheHoldershallremainentitledtoconvertthisNoteduringthe20-dayperiodcommencingonthedateofsuchnoticethroughtheeffectivedateoftheeventtriggeringsuchnoticeexceptasmayotherwisebeexpresslysetforthherein.

 

Section6. Negative Covenants. Aslong asany portionof this
Noteremainsoutstanding,unless
theholdersofamajorityinprincipalamountofthethenoutstandingNotesshallhaveotherwisegivenpriorwrittenconsent,theCompanyshallnot,andshallnotpermitanyoftheSubsidiariesto,directlyorindirectly:

 

(a)               
otherthanPermittedIndebtedness,enterinto,create,incur,assume,guaranteeorsuffertoexistanyIndebtednessforborrowedmoneyofanykind,including,butnotlimitedto,aguarantee,onorwithrespecttoanyofitspropertyorassetsnowownedorhereafteracquiredoranyinterestthereinoranyincomeorprofitstherefrom;

 

(b)               
amenditscharterdocuments,including,withoutlimitation,itscertificateofincorporationandbylaws,inanymannerthatmateriallyandadverselyaffectsanyrightsoftheHolder;

 

(C)
enterintoanytransactionwithanyAffiliateoftheCompanywhichwouldberequiredtobedisclosedinanypublicfilingwiththeSECassumingthattheCompanyissubjecttotheSecuritiesActortheExchangeAct,unlesssuchtransactionismadeonanarm’s-lengthbasisandexpresslyapprovedbyamajorityofthedisinteresteddirectorsoftheCompany(eveniflessthanaquorumotherwiserequiredforboardapproval);or

 

(d) enterintoanyagreementwithrespecttoanyoftheforegoing.Section7.
EventsofDefault.

(a)                  “Event ofDefault” means, whereverused herein,
anyofthefollowingevents
(whateverthereasonforsucheventandwhethersucheventshallbevoluntaryorinvoluntaryoreffectedbyoperationofLaworpursuanttoanyjudgment,decreeororderofanycourt,oranyorder,ruleorregulationofanyadministrativeorgovernmentalbody):

 

(i)                 any default in the payment of (A) the principal amount ofany
Note or

(B)interest,latefees,liquidateddamagesandotheramountsowingtoaHolderonanyNote,asandwhenthesameshallbecomedueandpayable(whetheronaConversionDateortheMaturityDateorbyaccelerationorotherwise)whichdefault,solelyinthecaseofaninterestpaymentorotherdefaultunderclause(B)above,isnotcuredwithinthreeTradingDays;

 

 

(ii)              
theCompanyshallfailtoobserveorperformanyothercovenantoragreementcontainedintheNotes(otherthanabreachbytheCompanyofitsobligationstodeliversharesofCommonStocktotheHolderuponconversion,whichbreachisaddressedinclause(x)below)oranyTransactionDocumentwhichfailureisnotcured,ifpossibletocure,withintheearliertooccurof(A)3TradingDays
afternoticeofsuchfailuresent bytheHolderorby any otherHolder totheCompanyand

(B)5TradingDaysaftertheCompanyhasbecomeawareofsuchfailure;

 

(iii)           
Ifafterforth-five(45)daysfromthedatehereofwhiletheHolderownsanyRegistrableSecurities,theRegistrationStatementisnoteffectiveundertheSecuritieActregisteringtheRegistrableSecurities;

 

(iv)               ifninety(90)days
fromthedatehereof,whiletheHolderownsanyRegistrableSecurities,the
RegistrationStatementis noteffective undertheSecurities Actregisteringthe
RegistrableSecurities;

 

(v)               
anyrepresentationorwarrantymadeinthisNote,anyotherTransactionDocument,anywrittenstatementpursuantheretoortheretooranyotherreport,financialstatementorcertificatemadeordeliveredto
theHolder oranyother Holderpursuanthereto or thereto
shallbeuntrueorincorrectinanymaterialrespectasofthedatewhenmadeordeemedmade;

 

(vi)             
theCompanyoranySignificantSubsidiary(assuchtermisdefinedinRule1-02(w)ofRegulationS-X)shallbesubjecttoaBankruptcyEvent;

 

(vii)            the Companyorany Subsidiary shalldefault on anyofits
obligations under
any,mortgage,creditagreementorotherfacility,indentureagreement,factoringagreementorotherinstrumentunderwhichtheremaybeissued,orbywhichtheremaybesecuredorevidenced,
anyindebtednessforborrowedmoney,includingdebenturesorpromissorynotesormoneydueunderanylongtermleasingorfactoringarrangementthat(a)involvesanobligationgreaterthan$5,000,whethersuchindebtednessnowexistsorshallhereafterbecreated,and(b)resultsinsuchindebtednessbecomingorbeingdeclareddueandpayablepriortothedateon
whichitwouldotherwisebecomedueandpayableandsuchdefaultisnotcuredwithinthreeTradingDays;

 

(viii)          theCommonStockshallnotbeeligiblefor
listingorquotationfortradingonitsTradingMarketforaperiodlongerthan10TradingDays;

 

(ixi)theCompanyshallhaveconsummatedaChangeofControlTransactionor/Fundamental
TransactionwithouttheLead Investorsconsentwithoutpaying in fullall
amountsowedundertheNoteatorpriortosuchconsummation;

 

(x)               
afinaljudgmentforthepaymentofmoneyaggregatinginexcessof$50,000isrenderedagainsttheCompanyand/oranyofitsSubsidiariesandwhichjudgmentisnot,within45daysafter
theentrythereof,bonded,
dischargedorstayedpendingappeal,orisnotdischargedwithin60daysaftertheexpirationofsuchstay;provided,however,anyjudgmentthatiscoveredbyinsuranceoranindemnityfromacredit-worthypartywillnotbeincludedincalculatingtheamountofthejudgmentsolongastheCompanyprovidestheHolderawrittenstatementfromsuchinsurerorindemnityprovider(whichwrittenstatementshallbereasonablysatisfactorytotheHolder)totheeffectthatsuchjudgmentiscoveredbyinsuranceoranindemnityandtheCompanyorsuchSubsidiary(asthecasemaybe)willreceivetheproceedsofsuchinsuranceorindemnitywithin30daysoftheissuanceofsuchjudgment.

 

(xi)            the Companyshallprovide at
anytimenoticetotheHolder,includingbywayofpublicannouncement,oftheCompany’sintentiontonothonorrequestsforconversionsofanyNotesinaccordancewiththetermshereofortheCompanydoesnothonorarequestforconversionofanyNotesasrequiredbytheNotes

 

 

(xii)theCompanyshallbeinbreachofanymaterialcontractoragreement.

 

(b)             
RemediesUponEventofDefault.IfanyEventofDefaultoccurs,theoutstandingprincipalamountofthisNote,plusaccruedbutunpaidinterest,liquidateddamagesandotheramountsowinginrespectthereofthroughthedateofacceleration,shallbecome,at
theHolder’selection,immediatelydue andpayableincash at
theMandatoryDefaultAmount.Uponthepaymentinfull
oftheMandatoryDefaultAmount,theHoldershallpromptlysurrenderthisNotetoorasdirectedbytheCompany.Inconnectionwithsuchaccelerationdescribedherein,theHolderneednotprovide,andtheCompanyherebywaives,anypresentment,demand,protestorothernoticeofanykind,andtheHoldermayimmediatelyandwithoutexpirationofanygraceperiodenforceanyandallofitsrightsandremedieshereunderandallotherremediesavailabletoitunderapplicableLaw.SuchaccelerationmayberescindedandannulledbyHolderatanytimepriortopaymenthereunderandtheHoldershallhaveallrightsasaholderoftheNoteuntilsuchtime,ifany,astheHolderreceivesfullpaymentpursuanttothisSection7(b).NosuchrescissionorannulmentshallaffectanysubsequentEventofDefaultorimpairanyrightconsequentthereon.

 

(c)               
InterestRateUponEventofDefault.CommencingontheoccurrenceofanyEventofDefaultanduntilsuchEventofDefaultiscured,thisNoteshallaccrueinterestataninterestrateequaltotheDefaultInterestRate.

 

Section8. Miscellaneous.

 

(a)                NoRightsas StockholderUntilConversion.This Note
doesnotentitlethe Holderto
anyvotingrights,dividendsorotherrightsasastockholderoftheCompanypriortotheconversionhereofotherthanasexplicitlysetforthinSection4.

 

(b)               
Notices.Allnotices,offers,acceptanceandanyotheractsunderthisAgreement(exceptpayment)shallbeinwriting,andshallbesufficientlygivenifdeliveredtotheaddresseesinperson,byFederalExpressorsimilarreceiptednextbusinessdaydelivery,asfollows:

 

IftotheCompany: MaxSoundCorporation.

2902A ColoradoAvenue,SantaMonica, CA 90904

 

IftoHolder:

 

BellridgeCapitalLP.

515 E.LasOlasBoulevard, Suite 120AFortLauderdale,Florida33301,

 

 

 

 

ortosuchotheraddressasanyofthem,bynoticetotheothermaydesignatefromtimetotime.

Timeshallbecountedto,orfrom,asthecasemaybe,thedateofdelivery.

 

(c)               
AbsoluteObligation.Exceptasexpresslyprovidedherein,noprovisionofthisNoteshallalterorimpairtheobligationoftheCompany,whichisabsoluteandunconditional,topaytheprincipalof,liquidateddamagesandaccruedinterestandlatefees,asapplicable,onthisNoteatthetime,place,andrate,andinthecoinorcurrency,hereinprescribed.ThisNoteisadirectdebtobligationoftheCompany.ThisNoteranksparipassuwithallotherNotesnoworhereafterissuedunderthePurchaseAgreement.

 

 

(d)               
LostorMutilatedNote.IfthisNoteshallbemutilated,lost,stolenordestroyed,theCompanyshallexecuteanddeliver,inexchangeandsubstitutionforanduponcancellationofamutilatedNote,orinlieuoforinsubstitutionforalost,stolenordestroyedNote,anewNotefortheprincipalamountofthisNotesomutilated,lost,stolenordestroyed,butonlyuponreceiptofevidenceofsuchloss,theftordestructionofsuchNote,andoftheownershiphereof,reasonablysatisfactorytotheCompany.TheapplicantforanewNoteundersuchcircumstancesshallalsopayanyreasonablethird-partycosts(includingcustomaryindemnity)associatedwiththeissuanceofthenewNote.

 

(e)               
ExclusiveJurisdiction;GoverningLaw.Allquestionsconcerningtheconstruction,validity,
enforcementandinterpretationofthisNoteshallbegovernedbyandconstruedandenforcedinaccordancewiththeinternallawsoftheStateofNewYork,withoutregardtotheprinciplesofconflictoflawsthereof.Eachparty
agrees thatalllegalproceedings concerning the
interpretation,enforcementanddefenseofthetransactionscontemplatedbyanyoftheTransactionDocuments(whetherbroughtagainstapartyheretooritsrespectiveAffiliates,directors,officers,shareholders,
employeesoragents)shallonlybecommencedinthestateandfederalcourtssittinginNewYork,NewYork(the“NewYorkCourts”).EachpartyheretoherebyirrevocablysubmitstotheexclusivejurisdictionoftheNewYorkCourtsfortheadjudicationofanydisputehereunderorinconnectionherewithorwithanytransactioncontemplatedherebyordiscussedherein(includingwithrespecttotheenforcementofanyoftheTransactionDocuments),andherebyirrevocablywaives,andagreesnottoassertinanysuit,actionorproceeding,anyclaimthatitisnotpersonallysubjecttothejurisdictionofsuchNewYorkCourts,orsuchNewYorkCourtsareimproperorinconvenientvenueforsuchproceeding.Eachpartyherebyirrevocablywaivespersonalserviceofprocessandconsentstoprocessbeingservedinanysuchsuit,actionorproceedingbymailingacopythereofviaregisteredorcertifiedmailorovernightdelivery(withevidenceofdelivery)tosuchpartyattheaddressineffectfornoticestoitunderthisNoteandagreesthatsuchserviceshallconstitutegoodandsufficientserviceofprocessandnoticethereof.NothingcontainedhereinshallbedeemedtolimitinanywayanyrighttoserveprocessinanyothermannerpermittedbyapplicableLaw.Eachpartyheretoherebyirrevocablywaives,tothefullestextentpermittedbyapplicableLaw,anyandallrighttotrialbyjuryinanylegalproceedingarisingoutoforrelatingtothisNoteorthetransactionscontemplatedhereby.

 

(f)                
Waiver.AnywaiverbytheCompanyortheHolderofabreachofanyprovisionofthisNoteshallnotoperateasorbeconstruedtobeawaiverofanyotherbreachofsuchprovisionorofanybreach
of anyotherprovisionofthis Note. ThefailureoftheCompanyorthe Holdertoinsist
uponstrictadherencetoanytermofthisNoteononeormoreoccasionsshallnotbeconsideredawaiverordeprivethatpartyoftherightthereaftertoinsist
uponstrict adherencetothat termoranyotherterm ofthis
Noteonanyotheroccasion.AnywaiverbytheCompanyortheHoldermustbeinwriting.

 

(g)               
Severability.IfanyprovisionofthisNoteisinvalid,illegalorunenforceable,thebalanceofthisNoteshallremainineffect,aslongastheessentialtermsandconditionsofthisNoteforeachpartyremainvalid,binding,andenforceable.IfitshallbefoundthatanyinterestorotheramountdeemedinterestduehereunderviolatestheapplicableLawgoverningusury,theapplicablerateofinterestduehereundershallautomaticallybeloweredtoequalthemaximumrateofinterestpermittedunderapplicableLaw.

 

(h)               
Remedies,Characterizations,OtherObligations,BreachesandInjunctiveRelief.TheremediesprovidedinthisNoteshallbecumulativeandinadditiontoallotherremediesavailableunderthis
Note and anyof the other TransactionDocumentsat Law or inequity(including
adecree of
specificperformanceand/orotherinjunctiverelief),andnothinghereinshalllimittheHolder’srighttopursueactualand
consequentialdamages for any failure bythe Company to comply withtheterms ofthis
Note.Amountssetforthorprovidedforhereinwithrespecttopayments,conversionandthelike(andthecomputationthereof)shallbetheamountstobereceivedbytheHolderandshallnot,exceptasexpresslyprovidedherein,besubjecttoanyotherobligationoftheCompany(ortheperformancethereof).The

 

 

CompanyacknowledgesthatabreachbyitofitsobligationshereunderwillcauseirreparableharmtotheHolderandthattheremedyatLawforanysuchbreachwouldbeinadequate.TheCompanythereforeagrees
that, intheeventofany suchbreachorthreatened breach, theHolder shall beentitled,
inadditiontoallotheravailableremedies,toaninjunctionrestraininganysuchbreachoranysuchthreatenedbreach,withoutthenecessityofshowingeconomiclossandwithoutanybondorothersecuritybeingrequired.TheCompanyshallprovideallinformationanddocumentationtotheHolderthatisreasonablyrequestedbytheHoldertoenabletheHoldertoconfirmtheCompany’scompliancewiththetermsandconditionsofthisNote.

 

(i)                
NextBusinessDay.WheneveranypaymentorotherobligationhereundershallbedueonadayotherthanaBusinessDay,suchpaymentshallbemadeonthenextsucceedingBusinessDay.

 

 

 

(SignaturePagesFollow)

 

 

INWITNESSWHEREOF,theCompanyhascausedthisNotetobedulyexecutedbyadulyauthorizedofficerasofthedatefirstaboveindicated.

 

 

MAXSOUNDCORPORATION.

 

 

 

[image_001.jpg]By: Name:JohnBlaisure

Title:CEO

 

 

ANNEXANOTICEOFCONVERSION

 

Theundersignedherebyelectstoconvertprincipalunderthe8%ConvertibleNotedueJanuary
5,2018issuedbyMaxSoundCorporation,aDelawarecorporation(the“Company”),intosharesofcommonstock(the“CommonStock”),oftheCompanyaccordingtotheconditionshereof,asofthedatewrittenbelow.IfsharesofCommonStockaretobeissuedinthenameofapersonotherthantheundersigned,theundersignedwillpayalltransfertaxespayablewithrespecttheretoandisdeliveringherewithsuchcertificatesandopinionsasreasonablyrequestedbytheCompanyinaccordancetherewith.Nofeewillbechargedtotheholderforanyconversion,exceptforsuchtransfertaxes,ifany.

 

BythedeliveryofthisNoticeofConversiontheundersignedrepresentsandwarrantstotheCompanythatitsownershipoftheCommonStockdoesnotexceedtheamountsspecifiedunderSection4ofthisNote,asdeterminedinaccordancewithSection13(d)oftheExchangeAct.

 

TheundersignedagreestocomplywiththeprospectusdeliveryrequirementsundertheapplicablesecuritieslawsinconnectionwithanytransferoftheaforesaidsharesofCommonStock.

 

Conversioncalculations:

 

DatetoEffectConversion:

PrincipalAmountofNotetobeConverted:PaymentofInterestinCommonStock yes no

If yes, $ of Interest Accrued on AccountofConversionatIssue.

 

NumberofsharesofCommonStocktobeissued:

 

 

Signature:Name:

 

DWACInstructions:

 

BrokerNo:

AccountNo:

 

 

Schedule1CONVERSION SCHEDULE

The8%Convertible Note dueonJanuary5,2018in the
originalprincipalamountof$147,000areissuedbyMaxSoundCorporation.,aDelawarecorporation.ThisConversionSchedulereflectsconversionsmadeunderSection4oftheabovereferencedNote

 

Dated:

 

 

 

DateofConversion(orforfirstentry,OriginalIssueDate)

 

 

 

AmountofConvertedPrincipal

 

AggregatePrincipalAmountRemainingSubsequenttoConversion

(ororiginalPrincipalAmount)

 

ApplicableConversionPrice

 

 

 

 

CompanyAttest

                                                                               
         

 